Citation Nr: 0919659	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new material and evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new material and evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 12, 1979 
to January 19, 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appeals are remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Herein, the appellant is seeking to reopen claims of 
entitlement to service connection for a left knee disorder 
and for residuals of a head injury.  The appellant asserts 
that he incurred these disorders while serving on active duty 
service.  After reviewing his claims file, the Board finds 
there is a further duty to assist the appellant with these 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

I.  Duty to Assist

Throughout these appeals, the appellant has consistently 
asserted that he injured his left knee and head as the result 
of a single incident while stationed at Fort Sam Houston in 
San Antonio, Texas.  Moreover, he has consistently stated 
that he received treatment for these injuries at Brooke Army 
Medical Center, which is located in Fort Sam Houston.  In 
response to a February 1987 request, the National Personnel 
Records Center furnished the RO with the appellant's service 
treatment records.  These records included the appellant's 
July 1979 entrance examination, his dental and immunization 
records, and a waiver of his separation examination.  None of 
these records indicated that the appellant received treatment 
at Brooke Army Medical Center.

In July 1995, the appellant's then representative submitted a 
request for records to Brooke Army Medical Center.  In 
response to this letter, the appellant's representative was 
informed that medical records pertaining to the appellant had 
been forwarded to the National Personnel Records Center, thus 
suggesting that the appellant was treated at Brooke Army 
Medical Center, that records were generated as a result of 
this treatment, and that those records were transferred to 
the National Personnel Records Center.

In February 1996, the RO submitted a request to the National 
Personnel Records Center for treatment records dated in 1980 
from Fort Sam Houston concerning the appellant's left knee 
and head injury.  In August 1996, the National Personnel 
Records Center responded that the appellant's records were 
sent to the RO in March 1987 in response to its February 1987 
request.  

In March 2005, the RO issued a request to the Westside 
Chicago VA Medical Center for treatment records dated from 
1986 to November 2000.  After a thorough search was 
conducted, the VA Medical Center transferred outpatient 
treatment reports dated from January 1987 to February 1992 
and hospitalization records dated in February and July 1988.  
The VA Medical Center also indicated that none of the 
appellant's records had been retired.

To date, the RO has not directly requested the appellant's 
treatment or clinical records from Brooke Army Medical 
Center.  Moreover, the RO's February 1996 request 
specifically concerned treatment records from Fort Sam 
Houston and not Brooke Army Medical Center.  Additionally, 
pursuant to the appellant's most recent effort to reopen his 
claims at issue herein, the RO has made one request for 
treatment records dated between 1986 and November 2000.  
Under these circumstances, the RO must make further attempts 
to obtain the appellant's service treatment records and 
clinical records from the National Personnel Records Center 
and Brooke Army Medical Center.



II.   Social Security Administration Records

With respect to his most recent efforts to reopen his 
service-connection claims at issue herein, the appellant 
submitted two claim forms (VA Form 21 526).  On the first 
claim form received by the RO, dated on February 14, 2005, 
the appellant indicated that he had applied for Social 
Security Administration (SSA) benefits and that his claim was 
then pending.  On the second claim form received by the RO, 
dated 8 days after the first, the appellant again indicated 
that he had applied for SSA benefits, but did not indicate 
that the claim was then pending.  

The appellant's claims file includes two requests for records 
from the SSA directed to St. Mary's Hospital in Kankakee, 
Illinois, issued pursuant to the appellant's application for 
SSA disability benefits.  The appellant's claims file does 
not include the SSA's decision to grant the appellant's 
application, nor is there evidence of record that appellant's 
application has been denied.  VA has a duty to acquire a copy 
of the decision granting SSA disability benefits and the 
supporting medical documents upon which the decision was 
based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  It is 
unclear from the evidence of record whether the appellant's 
application for SSA benefits has been granted, denied, or 
even decided.  Accordingly, the RO must attempt to obtain 
evidence concerning the final disposition of the appellant's 
application for SSA disability benefits.

III.  Duty to Notify

During the pendency of the appeals at issue herein, the 
United States Court of Appeals for Veterans Claims decided 
the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
requires VA to provide the appellant notice of the evidence 
and information that is necessary to reopen a claim and 
notice to the appellant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Both of the 
notification letters issued by the RO pursuant to the 
appellant's most recent effort to reopen the service-
connection claims at issue herein were dated prior to this 
decision and, thus, do not conform to the new substantive 
notification requirements.  Id.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
appellant that meets the requirements set 
out in Kent v. Nicholson, 20 Vet. App. 1 
(2006), including notice of the evidence 
and information that is necessary to 
reopen the claims and notice to the 
appellant of the evidence and information 
that is necessary to establish 
entitlement to the underlying claims for 
the benefit that is being sought.  The RO 
must notify the appellant of the specific 
bases for the denials in the prior 
decision and to provide the appellant 
with a notice that describes what 
evidence would be necessary to 
substantiate those elements required to 
establish service connection that were 
found insufficient in the previous 
denials.

2.  The RO must attempt to obtain the 
appellant's treatment records, clinical or 
otherwise, from Brooke Army Medical Center 
in Fort Sam Houston, San Antonio, Texas, 
and from the National Personnel Records 
Center concerning the time period of 
September 12, 1979 to January 19, 1980.

RO must also contact SSA for the purpose 
of obtaining a copy of the decision and 
all treatment records relied upon in 
conjunction with the appellant's claim for 
SSA benefits.

The RO must further contact the appellant 
to provide him an opportunity to identify 
all VA and private providers who have 
treated him for either a left knee 
disability or a head injury during the 
pendency of these appeals.  

All of the above records must be 
associated with the appellant's claims 
file.  If these records are not available, 
a note to that effect must be included in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the appellant and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant must then be given an 
opportunity to respond.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the appellant and his 
representative.  After the appellant and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

